DETAILED ACTION
This Office Action is in response to the Amendment filed on December 15th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 8 & 15 have been amended; and claims 1, 8 & 15 are independent. Claims 1-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection of claim 1 is withdrawn as claim has been amended.
Applicant’s arguments, see page 10, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-2, 5-9, 12-16 & 19-21 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Petry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C 103(a) as being unpatentable over Tewari et al. (Tewari), U.S. Pub. Number 2016/0127520, in view of Tachibana et al. (Tachibana), U.S. Pub. Number 2007/0223472, and further in view of Petry et al. (Petry), U.S. Pub. Number 2013/0329557.
Regarding claim 1; Tewari discloses a method comprising:
generating, from a payload of a first packet, and in response to a determination that the first packet exceeds a maximum transmission unit (MTU) size that defines a maximum size (par. 0029; receives a transmission control protocol (TCP) data packet.) for sending packets from a source node to a destination node (par. 0034; a large-size packet with a first type of header.), a plurality of encrypted packet segments, a respective encryption header (par. 0031; Fig. 2; an IP header 240, a GRE header 250, and a payload 260.) for each encrypted packet segment (par. 0048; the total size of the transmission.), and a respective authentication value for each encrypted packet segment (par. 0058; the second set of sequence numbers may be specified as a sequence number in the inner header of the packet, which is in an encrypted form.).
Tewari fails to explicitly disclose forming a plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size.
(pars. 0042, 0048 & 0080; a long packet of data size exceeding MTU in the protocol stack and divides the long packet into short packets of data size equal to or less than MTU at the time of sending to the network.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tachibana into the method and the network device of Tewari comprising forming a plurality of packets from the plurality of encrypted packet segments, wherein each packet in the plurality of packets includes one of the encrypted packet segments, a respective encryption header for the one of the encrypted packet segments, wherein each packet in the plurality of packets is less than or equal to the MTU size to allocate a great amount of resources to networking software such as a protocol stack to perform a protocol processing on the divided packets so that the processing efficiency will deteriorate (Tachibana: par. 0004).

Tewari and Tachibana fail to explicitly disclose a respective authentication value that is used to verify the one of the encrypted packet segments.
However, in the same field of endeavor, Petry discloses tunnel acceleration for wireless access points comprising a respective authentication value that is used to verify the one of the encrypted packet segments (Petry: pars. 0033 & 0134; the security processing includes decrypting the payload portion/packet segments of the packet, calculating message authentication code (MAC) hash or both; if the security processing is unsuccessful, the Flow Acceleration Processor (FAP) generates a result code indicating that the security processing was unsuccessful and sends the packet to the host processor for further processing; otherwise, the FAP continues to process the packet by checking the payload buffer and packet length; the FAP initiates security processing using the security coprocessor to encrypt the fragmented packet portion and apply the message authentication code.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Petry into the method and the network device of Tewari and the network processing apparatus of Tachibana comprising a respective authentication value that is used to verify the one of the encrypted packet segments to reduce the load on the host processor and improve processing latency and throughput in a Control and Provisioning of Wireless Access Points (CAPWAP) (Petry: 0001)
Regarding claim 8; Claim 8 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
Regarding claim 15; Claim 15 is directed to a first host which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Claim(s) 5, 7, 12, 14, 19 and 21 are rejected under 35 U.S.C 103(a)Tewari et al. (Tewari), U.S. Pub. Number 2016/0127520, in view of Tachibana et al. (Tachibana), U.S. Pub. Number 2007/0223472, in view of Petry et al. (Petry), U.S. Pub. Number 2013/0329557, and further in view of Swander et al. (Swander), U.S. Pub. Number 2003/0142823.
Regarding claim 5; Tewari, Tachibana, Petry and Swander disclose the method of claim 4, wherein Swander further discloses forming the plurality of packets comprises: adding the outer header and the first header to one or more of the plurality of payloads to form the plurality of packets (Swander: pars. 0034 & 0049; IPsec specifically defines two security services, each having an associated header that is added to an IP packet that it protects: an Authentication Header (“AH”) and an Encapsulating Security Payload (“ESP”) header; it further adds an IKE header onto each smaller message, which includes only a portion of the original IKE payload.).
Regarding claim 7; Tewari, Tachibana, Petry and Swander disclose the method of claim 2, wherein Swander further discloses sending the second packet comprises: receiving a third packet with the segment that was not received in the one of the plurality of the packets from the first compute node (Swander: par. 0060; the data transmitted in a third message, such as message 176, may be as follows: {id=1, num=3, flags, last_packet_flag=true}; the receiving module 152 uses this information to reassemble the original IKE payload.).
Regarding claim 12; Claim 12 is directed to the non-transitory computer-readable storage medium of claim 11 which has similar scope as claim 5. Therefore, claim 12 remains un-patentable for the same reasons.
Regarding claim 14; Claim 14 is directed to the non-transitory computer-readable storage medium of claim 8 which has similar scope as claim 7. Therefore, claim 14 remains un-patentable for the same reasons.
Regarding claim 19
Regarding claim 21; Claim 21 is directed to the apparatus of claim 15 which has similar scope as claim 7. Therefore, claim 21 remains un-patentable for the same reasons.
Claim(s) 6, 13 and 20 are rejected under 35 U.S.C 103(a) as being unpatentable over Tewari et al. (Tewari), U.S. Pub. Number 2016/0127520, in view of Tachibana et al. (Tachibana), U.S. Pub. Number 2007/0223472, in view of Petry et al. (Petry), U.S. Pub. Number 2013/0329557, and further in view of Vedantham et al. (Vedantham), U.S. Pub. Number 2008/0310452.
Regarding claim 6; Tewari, Tachibana and Petry disclose the method of claim 1.
Tewari, Tachibana and Petry fail to explicitly disclose each of the encrypted segments is independently decryptable using the respective encryption header and the respective authentication value for the respective encrypted segment.
However, in the same field of endeavor, Vedantham discloses data link layer headers wherein each of the encrypted segments is independently decryptable using the respective encryption header and the respective authentication value for the respective encrypted segment (Vedantham: par. 0026; servicing the protocol stack layers, the data link layer requires a substantial amount of data packet manipulation and intensive bit level data processing, i.e., add/remove headers, encrypt/decrypt payloads, segment/reassemble data blocks, concatenate data units, pad data units, compress/decompress headers.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vedantham into the method and the network device of Tewari, the apparatus of Tachibana, and the method and system of Petry wherein each of the encrypted segments is independently decryptable using the respective encryption header and the respective authentication value for the respective (Vedantham: par. 0002).
Regarding claim 13; Claim 13 is directed to the non-transitory computer-readable storage medium of claim 8 which has similar scope as claim 6. Therefore, claim 13 remains un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to the apparatus of claim 15 which has similar scope as claim 6. Therefore, claim 20 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 2-4, 9-11 or 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2436